81 F.3d 1032
UNITED STATES of America, Plaintiff-Appellee,v.Vytautas GECAS, Defendant-Appellant.
No. 93-3291.
United States Court of Appeals,Eleventh Circuit.
April 11, 1996.

Appeal from the United States District Court for the Northern District of Florida (No. 93-50179-RV), Roger Vinson, Judge.


1
Ivars Berzins, Babylon, NY, for appellant.


2
E. Bryan Wilson, Asst. U.S. Atty., U.S. Dept. of Justice, Tallahassee, Florida, Robert G. Seasonwein, U.S. Dept. of Justice, Office of Special Investigations, Washington, DC, for appellee.


3
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


4
(Opinion April 13, 1995, 11th Cir., 1995, 50 F.3d 1549).


5
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

6
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.